Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant has cancelled all previous rejected claims (12-15, 17-19) and submitted new claims 20-26. 
This office action considers claims 20-26 pending for prosecution and are examined on their merits.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akita et al. (US 20140054545 A1 – hereinafter Akita).
Regarding Claim 20, Akita teaches a photodiode system comprising system (see the entire document; Fig. 8; specifically, [0076]-[0098], and as cited below), comprising:

    PNG
    media_image1.png
    271
    331
    media_image1.png
    Greyscale

Akita – Fig. 8
an InP cap layer (5 – “5: InP window layer” – [0076], see also [0078]) on an InGaAs absorption region layer (3 – “absorption layer 3 having multiple-quantum well structure (MQW) of In.sub.0.59Ga.sub.0.41As and GaAs.sub.0.57Sb.sub.0.43” – [0077]), wherein the InGaAs layer (3) is on an n-InP layer (2 – “the n-type InP buffer layer 2 is epitaxially grown” – [0098]), for back side illumination (Fig. 8 shows light enter from bottom – also see [0081] for back side illumination), wherein the n-InP layer (2) is less than 200 nanometers thick and is greater than or equal to 10 nm thick ([0098] – “the n-type InP buffer layer 2 is epitaxially grown so as to have a thickness of, for example, about 150 nm”).
Regarding Claim 21, Akita teaches the system as recited in claim 20, wherein the InP cap layer and InGaAs absorption region layer include a diffusion area (6 – “A p-type region 6 is positioned from the InP window layer 5 to the absorption layer 3 having a multiple-quantum well structure. Such p-type regions 6 are formed by selective diffusion of Zn serving as a p-type impurity through openings of a selective diffusion mask pattern 36 of a SiN film”).  
Regarding Claim 22, Akita teaches the system as recited in claim 21, wherein the InP cap layer and InGaAs absorption layer have an inherent dark current reduced by dry etching for increasing pixel density due to reduced lateral diffusion ([0096] – “Thus, an epitaxial wafer that allows production of a photodetector having high sensitivity and low dark current can be provided”).  
Regarding Claim 23, Akita teaches the system as recited in claim 20, wherein a sacrificial layer an underlying substrate layer underlie the n-InP layer for back illumination detectors are removed by chemical-mechanical lapping and polishing followed by selective wet etching, wherein the sacrificial layer is removed by wet etching, and wherein the n-InP layer is further thinned by dry etching (Akita teaches back illumination – see [0081] and n-InP layer – buffer layer 2).
Examiner’s note: The rest of the limitations in the claim are directed to a process of making the product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer – (see MPEP 2113 I).
Regarding Claim 24, Akita teaches the system as recited in claim 20, further comprising a dielectric passivation layer (36 – “Such p-type regions 6 are formed by selective diffusion of Zn serving as a p-type impurity through openings of a selective diffusion mask pattern 36 of a SiN film”) on the InP cap layer (5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Yang et al. (US 20040188787 A1 – hereinafter Yang).
Regarding Claim 25, Akita teaches claim 20 from which claim 25 depends.
While Akita teaches “an AR (anti-reflection) film 35 formed of SiON” – [0081], it is not taught that the anti-reflection film comprising a multiple layer backside anti- reflective coating.
However, it is well-known in the art for the anti-reflection layer comprising multiple layer as is also taught by Yang (Yang Fig. 2 shows an SiN.sub.x anti-reflective coating layer 170 formed on the bottom of the substrate 110 – [0026]. Also – “As such, if the anti-reflective coating layer 170 is formed as multiple layers, the incident light will be refracted as many times as there are layers” – [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an anti-reflection layer comprising multiple layer as taught by Yang into Akita.
The ordinary artisan would have been motivated to integrate Yang structure into Akita structure in the manner set forth above for, at least, this integration will provide the obvious benefit of “The anti-reflective coating layer 170 enables light signals, which are inputted from light sources such as a laser diode, fiber, a PLC (Planar Lightwave Circuit) device and the like, to go through the inside of the substrate 110 without reflection” – Yang – [0032] and “if the anti-reflective coating layer 170 is formed as multiple layers, the incident light will be refracted as many times as there are layers” - Yang – [0038].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Boisvert et al., of record (US 20080308891 A1 – hereinafter Boisvert). 
Regarding Claim 26, Akita teaches claim 20 from which claim 26 depends.
But, Akita silent about the thickness of the InP cap layer 5.
However, it is well known to fabricate a thinner InP cap layer as is also taught by Boisvert (Boisvert – “cap layer 508 may comprise an InP or InGaAsP cap layer grown over interface layer 230 to a thickness of about 0.01-0.05 .mu.m” – [0041] – Note: “0.01-0.05 .mu.m” = 10-50 nm which is less than 100 nm as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate fabricating a thinner InP cap layer as is also taught by Boisvert into Akita.
The ordinary artisan would have been motivated to integrate Boisvert structure into Akita structure in the manner set forth above for, at least, this integration will provide the obvious benefit of “In this advantageous embodiment the thin cap layer provides a wide bandgap semiconductor over the narrow bandgap absorption layer to reduce surface generation current” – [0041].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898